Citation Nr: 0719269	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-179 75A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to eligibility for Dependents' Educational 
Assistance (DEA) under the provisions of 38 U.S.C.A., Chapter 
35.  

(The issues of entitlement to service connection for a left 
neck condition, a left shoulder and arm condition, removal of 
the ovaries, cystitis, and hypothyroidism, whether new and 
material evidence has been submitted sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
ankle condition, entitlement to an initial compensable 
evaluation for sinusitis, and a scar, residual of an 
incisional hernia, entitlement to an increased evaluation for 
irritable bowel syndrome (IBS) with gastroesophageal reflux 
disease (GERD), currently evaluated as 10 percent disabling, 
entitlement to an increased evaluation for postoperative 
hysterectomy for endometriosis and pelvic adhesions, 
currently evaluated as 30 percent disabling, entitlement to 
an effective date earlier than September 9, 1997 for the 
grant of service connection for pelvic pain secondary to 
surgical adhesion and endometriosis, entitlement to an 
effective date earlier than September 9, 1997 for the grant 
of service connection for sinusitis, entitlement to an 
effective date earlier than December 30, 1993 for the grant 
of special monthly compensation (SMC) for the loss of use of 
a creative organ, entitlement to a temporary total evaluation 
after March 30, 1994 under the provisions of 38 C.F.R. § 4.30 
based on convalescence from a December 1993 hysterectomy, and 
entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound 
during convalescence from December 30, 1993 to March 30, 
1994, are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
found that eligibility for DEA was not established.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

Review of the record reveals that the veteran has not been 
provided VCAA notice regarding her claim of entitlement to 
eligibility for DEA under Chapter 35.  Failure to provide 
notice of what evidence is needed to substantiate the claim 
is ordinarily prejudicial.  Overton v. Nicholson, 20 Vet. 
App. 420 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Thus, the Board finds that remand is required so that the 
notice deficiency can be remedied prior to appellate review.  

Further, in a separate decision, the Board has remanded 
claims of entitlement to service connection for left neck and 
left shoulder and arm conditions, hypothyroidism, and the 
issue of whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle condition.  

Because the resolution of the claims of entitlement to 
service connection could potentially impact the claim of 
eligibility for DEA under Chapter 35 these claims are 
inextricably intertwined, and a Board decision on the DEA 
claim at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing her of the information and 
evidence required to substantiate her 
claim.  

2.  After the above development is 
complete, and the AOJ has readjudicated 
the claims of entitlement to service 
connection for a left neck condition, 
left shoulder and arm condition, and 
hypothyroidism, and readjudicated the 
issue of whether new and material 
evidence has been submitted sufficient to 
reopen a claim of entitlement to service 
connection for a bilateral ankle 
condition, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



